Citation Nr: 1637300	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  13-18 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 percent for residuals of an anomalous muscle belly excision of the left hand.

3.  Entitlement to an initial compensable rating for a left hand scar.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1990 to June 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

When the case was before the Board in February 2016, it was remanded for further development and adjudicative action.  Specifically, the remand directives instructed the RO or Appeals Management Center (AMC) to obtain the Veteran's Social Security Administration records, which was accomplished in March 2016.

In a January 2015 written statement, the Veteran indicated he wished to initiate a claim for entitlement to service-connection for migraines due to exposure to environmental hazards in the Persian Gulf.  A February 2015 report of contact reflects the Veteran wished to file increased rating claims for his service-connected right hand ganglion cyst and his service-connected left hand scar.  Notably, the left hand scar is discussed in this remand.  In a February 2015 written statement, the Veteran appears to have raised the issue of entitlement to an increased rating for his service-connected hearing loss.  In an April 2015 written statement, the Veteran indicated he wished to submit evidence in support of a claim for "whole body arthritis."  The Veteran is advised that these written and oral statements do not meet the standards of an intent to file under 38 C.F.R. § 3.155(b) (2016) or those of a complete claim under 38 C.F.R. § 3.155(a) (2016).  The Agency of Original Jurisdiction should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.

REMAND

Prior to adjudicating the Veteran's claims, an additional remand is required.

Whether New and Material Evidence Has Been Received to Reopen the Claim of Entitlement to Service Connection for an Acquired Psychiatric Disorder, to include PTSD

As discussed in detail below, the evidence of record before the Board is not complete, and a remand is required to obtain outstanding medical evidence.

The Veteran's claim for entitlement to service connection for PTSD was most recently denied on the merits in a January 2006 rating decision.  The RO reopened the Veteran's claim and confirmed and continued its previous denial of service connection for PTSD, finding no diagnosis of PTSD.  In August 2009, the Veteran initiated the current claim to reopen.  The Board notes that the Veteran's claim for service connection for PTSD is not limited to only PTSD, but rather encompasses all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In order to reopen his claim, the Veteran must present evidence of a diagnosis of an Axis I psychiatric disorder at some point during the pendency of his claim on appeal.  Following a thorough review of the evidence before the Board, there are no diagnosed Axis I psychiatric disorders present during the pendency of the claim other than drug and alcohol dependence.  Even assuming the Veteran's drug and alcohol abuse was related to service, the law prohibits a grant of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  See Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  Accordingly, based on the evidence currently before the Board, there is no new and material evidence to reopen his claim.

However, given that the outstanding records requested on remand may yield medical evidence of a current or previous diagnosis of an Axis I psychiatric disorder during the pendency of the claim, which would trigger VA's duty to reopen the claim and provide the Veteran with an examination, the issue of whether new and material evidence has been received to reopen the claim for an acquired psychiatric disorder, to include PTSD, must be remanded.

Service treatment records reflect that a consultation to mental health was made in September 1991 and that the Veteran was treated at the Community Mental Health Clinic at Fort Campbell, Kentucky from December 1991 through March 1992.  The RO requested these records directly from the Blanchfield Army Community Hospital at Fort Campbell, Kentucky and received a response in June 2012 that a search for the Veteran's medical record revealed no records in their system.  The letter also indicated that if the patient was in the military and discharged prior to October 1992 that the Veteran's retired active duty health records could be found at the National Personnel Records Center (NPRC) located in St. Louis, Missouri.  The RO failed contact the NPRC or take any additional steps to obtain these records.  On remand, the RO or AMC must request these records from the NPRC and any other appropriate records repository.

At an April 2002 VA treatment appointment, the Veteran reported multiple prior mental health hospitalizations at the Houston VAMC.  However, a review of the record reflects that the only VA mental health hospitalization reports associated with the evidence before the Board are from an in-patient admission in July 2001.  The Board also notes that the VA treatment notes which are associated with the evidence of record do not appear to be complete.  Records associated with the evidence before the Board which purportedly span dates of treatment beginning July 12, 2001, and through March 22, 2010, only consist of 16 pages and there are no treatment records dated between July 28, 2001, and July 28, 2007.  Another set of records which purportedly span dates of treatment beginning July 22, 2001, and through March 7, 2013, only consist of 17 pages and does contains treatment records dated in between July 28, 2001, and July 28, 2007, which were not part of the other set of records.  There are also no VA treatment records dated prior to July 2001 despite the fact that the Veteran has reported receiving treatment at the Houston VAMC since 1994.  Based on the foregoing, it is clear that not all of the Veteran's VA treatment records are before the Board.  On remand, the RO or AMC must ensure that all VA treatment records from 1994 to the present are associated with the evidence of record, to include all inpatient hospitalization records.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim). 

In a statement from the Veteran received by the RO in July 2001, he indicated he had received treatment from a psychologist at the Houston Vet Center.  There are no records from the Vet Center associated with the evidence before the Board, and on remand, the RO or AMC must request these records.  The Board notes that although Vet Centers are part of VA, an authorization form signed by the Veteran is required to obtain these records.

With regard to all requests for Federal records, the RO or AMC must make as many requests as are necessary to obtain the named records until a response is received that the records do not exist or until it is determined that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159 (c)(2) (2016).  If the RO or AMC is unable to obtain the named records, a Memorandum of Formal Finding of Unavailability must be prepared, which complies with the notice VA is required to provide the Veteran as outlined in VA regulations.  See 38 C.F.R. § 3.159(e) (2016).  A copy of that memorandum must be associated with the Veteran's claims file, copies must be sent to the Veteran and his representative, and the Veteran and his representative must be given an adequate opportunity to respond.

If, and only if, any records received in conjunction with this remand reveal a diagnosis or diagnoses of any Axis I disabilities during the pendency of this claim (from August 2009 to the present), other than drug or alcohol dependence, the RO or AMC must reopen the Veteran's claim based on new and material evidence of a diagnosed psychiatric disorder.  If found, this new and material evidence would trigger VA's duty to assist the Veteran by affording him the appropriate VA mental health examination(s) to determine the etiology of all diagnosed psychiatric disorders.

If an examination(s) is warranted, the VA examiner providing the opinion(s) must be informed that exposure to combat stressors is conceded based on the Veteran's personnel records which reflect that he served in combat in the Persian Gulf and received a Combat Infantry Badge.  See 38 C.F.R. § 3.304(f) (2016).

Residuals of an Anomalous Muscle Belly Excision of the Left Hand

As previously discussed, given that the Veteran's VA treatment records before the Board are not complete, this claim must also be remanded to ensure a fair adjudication on a complete record.

Additionally, the Board notes that in a September 2013 letter from L. R., M.D. at the orthopedic clinic at Ben Taub General Hospital, Dr. L. R. indicated the Veteran had surgery on his left elbow in January 2012 and that he was unable to work as a barber secondary to pain and loss of motion in his left arm.  Given that the Veteran has consistently claimed he is unable to work due to his left hand disability, the Board finds that this evidence raises the possibility that a left elbow disability is a manifestation of the Veteran's service-connected left hand disability.

Based on the foregoing, on remand, a letter must be sent to the Veteran inviting him to submit evidence in support of his claim.  The letter should also request that the Veteran complete, sign, and return a VA Form 21-4142, Authorization to Disclose Information to the Department of Veterans Affairs to allow VA to request any identified private medical records, to include those from the orthopedic clinic at Ben Taub General Hospital, on his behalf.  The Veteran must be informed that if VA is unable to obtain his private medical records that he is responsible for obtaining them and providing them to VA himself.

Moreover, the Board finds a more recent examination is required to consider all manifestations of the Veteran's service-connected left hand disability, to include whether any left elbow disability is a manifestation of his service-connected left hand disability.

Left Hand Scar

In August 2009, the Veteran initiated a claim for an increased rating for his service-connected residuals of a muscle belly excision of the left hand, which was rated as 10 percent disabling under Diagnostic Code 5299-5215.  In a March 2011 rating decision, the RO continued the 10 percent rating for the Veteran's left hand disability and granted service connection for a left hand scar, assigning a noncompensable rating.  In March 2011, the Veteran expressed disagreement with the assigned rating for his left hand disability only.  However, in a March 2011 statement from the Veteran's representative, the representative expressed disagreement with the noncompensable rating assigned for the Veteran's left hand scar.  Subsequently, the RO issued a Statement of the Case addressing the Veteran's increased rating claim for his left hand disability and failed to address the claim for an initial compensable rating for his left hand scar.  Where a Notice of Disagreement has been filed with regard to an issue, and a Statement of the Case has not been issued, the appropriate Board action is to remand the issue for the issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).  As such, the Veteran's claim for a compensable rating for a left hand scar is remanded.

Entitlement to TDIU

Finally, because any potential grant of service connection for an acquired psychiatric disorder, to include PTSD, or any increase in the Veteran's service-connected left hand disability and left hand scar may have an effect on the outcome of the TDIU claim, the issue of entitlement to TDIU must also be remanded and deferred pending resolution of the aforementioned claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Additionally, VA treatment records reflect that the Veteran has been referred to Vocational Rehabilitation in the past on several occasions, yet it is unclear if the Veteran ever attended any classes.  On remand, a request for these records must also be made.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or AMC should send a letter to the Veteran inviting him to submit additional evidence in support of his claims.

The letter should specifically request that the Veteran complete, sign, and return a VA Form 21-4142, Authorization to Disclose Information to the Department of Veterans Affairs to allow VA to request any identified private medical records, to include those from the orthopedic clinic at Ben Taub General Hospital, on his behalf.  The Veteran must be informed that if VA is unable to obtain his private medical records that he is responsible for obtaining them and providing them to VA himself.

The letter should also specifically request that the Veteran complete, sign, and return a VA Form 21-4142 to allow VA to request his records from the Houston Vet Center.

2.  Regardless of the Veteran's response to the above, the RO or AMC should undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claim, to include all outstanding VA treatment records.  Specifically, the RO or AMC must request the following records:

* Any identified private medical treatment records;

* All mental health treatment records from the Blanchfield Community Mental Health Clinic at Fort Campbell, Kentucky dated September 1991 to March 1992;

* Houston Vet Center records; 

* ALL Houston VAMC records from 1994 to the present; and

* VA Vocational Rehabilitation records.

The request for mental health records from the Blanchfield Community Mental Health Clinic must be made directly to the NPRC and any other appropriate records repository.

The RO or AMC must continue to request all Federal records from all appropriate records repositories until a response is received that the records do not exist or until it is determined that further attempts to obtain those records would be futile.  38 C.F.R. § 3.159(c).

If any of the named records are unable to be obtained, the RO or AMC must inform the Veteran and his representative by preparing a Memorandum of Formal Finding of Unavailability, which complies with the notice VA is required to provide the Veteran under 38 C.F.R. § 3.159(e).  A copy of that memorandum must be associated with the Veteran's claims file, copies must be sent to the Veteran and his representative, and the Veteran and his representative must be given an adequate opportunity to respond.

3.  Furnish the Veteran and his representative with a Statement of the Case regarding his claim for an initial compensable rating for a left hand scar.  The Veteran must be informed of the requirements to perfect an appeal with respect to this issue.  If, and only if, the Veteran perfects an appeal with respect to this issue, the RO or AMC must ensure that all indicated development is completed before the case is returned to the Board.

4.  Next, if, and only if, records received in conjunction with this remand reveal a diagnosis or diagnoses of any Axis I psychiatric disabilities present during the pendency of this claim (from August 2009 to the present), other than drug or alcohol dependence, the RO or AMC must afford the Veteran the appropriate VA mental health examination(s) to determine the etiology of all diagnosed psychiatric disorders.

The examiner should be advised that it is conceded that the Veteran has combat-related stressors.  In a detailed examination report, the examiner is requested to document and determine:

(a) Whether the Veteran has or has had any diagnosed Axis I psychiatric disabilities present during the period of the claim (from August 2009 to the present), and, if so,

(b)  With respect to each diagnosed psychiatric disorder present during the period of the claim, other than drug or alcohol dependence, whether it is at least as likely as not (50 percent probability or higher) that the psychiatric disorder began during service or is otherwise related to any combat-related stressor.

(c)  If, and only if, the examiner finds any diagnosed psychiatric disability is at least as likely as not due to the Veteran's active duty service, he or she must also opine as to whether it is at least as likely as not (50 percent probability or higher) that the psychiatric disorder(s) caused or aggravated any diagnosed drug or alcohol dependence disorder.

A complete rationale for all opinions must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, it must be so stated, and he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  The Veteran must also be afforded the appropriate VA examination, to include a VA hand/finger examination and the appropriate neurological testing to determine the current severity of his service-connected residuals of muscle belly excision of the left hand.  The examiner should comment whether there are any neurological manifestations of the Veteran's service-connected left hand disability.  The examiner must also comment on any functional impairment caused by the Veteran's service-connected left hand disability and manifestations thereof.  The RO or AMC should ensure that the examiner provides all information required for rating purposes.

Additionally, the examiner must determine, to the extent possible, whether any left elbow disability found is at least as likely as not (50 percent probability or greater) due to or aggravated by the Veteran's service-connected left hand disability.

A complete rationale for all opinions must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, it must be so stated, and he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

6.  The RO or the AMC must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

7.  The RO or the AMC should also undertake any other development it deems to be warranted.

8.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

